Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the applicant’s persuasive remarks regarding the drawings, the objection to the drawings is withdrawn.
In view of the amendment to the title and claims 1, 4 and 7, the objection to the specification is withdrawn.
In view of the amendment to claims 1, 4 and 7, the 35 USC 112(b) rejection of claims 1-9 is withdrawn.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an IMAGE FORMING APPARATUS HAVING LIGHT EMISSION CONTROL AND IMAGE FORMING METHOD.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 1: “... set the validity setting to be valid when the image is formed on the sheet of a first size in the main scanning direction; and set the validity setting to be invalid when the image is formed on the sheet of a second size smaller than the first size in the main scanning direction.”
Dependent claims 2 and 3 are inherently allowed.
Independent claim 4 is allowed on similar grounds as claim 1.
Dependent claims 5 and 6 are inherently allowed.
Claim 7: “... change the displacement correction value acquired by the interface to a predetermined upper limit if the image of color in the main scanning direction is not within a range of a valid image area; set the color shift correction value for correcting the color shift amount so that the image of each color in the main scanning direction falls within the range of the valid image area based on a corresponding color having a largest color shift amount.”
Dependent claims 8 and 9 are inherently allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuo et al., US Patent 11126107, discloses determining and correcting for cross-track [i.e. main scanning direction] positional errors between each of the print heads.  However, Kuo does not suggest nor teach the above limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672